Title: To James Madison from William Kirkpatrick, 11 November 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir,
						Malaga 11 Novr. 1802.
					
					You will herewith, find inclosed, Copy of the Letter, I had last the Honor of addressing you on the 20 Ulto.  Since then, Intelligence has been Communicated by the Supreme Board of Health in Madrid, to the different Sea Port Towns in this Kingdom, that the Yellow Fever was raging, With the most malignant Symptoms, in Philadelphia, by advices received from the Spanish Consul resident there, and with directions, to observe the greatest Attention, not to admit of any Vessels proceeding from that Quarter.  I am very sorry to add that at a general meeting held in Consequence, by this Board of Health, it has been determined, that no Vessels coming from any  Port of the United States should be permitted to enter our Mole, but be turned off, in order to perform Quarantine elsewhere.  This most extraordinary determination, I have been made acquainted with, thro’ a Friend, not in an Official manner, as the measures adopted at their Meetings, are not made public.  Of Course I cannot represent against it, but I shall, do every thing in my Power to have it revoked, the moment they pretend, to turn off, any of our Vessels, from any other part of America, than Philadelphia, when furnished with a Bill of Health, Certified by the Spanish Consul.  Should this Resolution, adopted in a great measure thro’ Ignorance, be carried into effect; it will prove very prejudicial to our Trade, in the Mediterranean, and particularly as it would be imprudent for Vessels to proceed aloft, without Convoy.
					I learn by Letters from Gibraltar under date of the 4 Inst, that the Governor of Tangier, had demanded of the American, and Swedish Consul, a Passport for the Tripoline now Moorish Ship, so long blocked up in that Bay to proceed for Tripoly.  This having been refused orders were immediately passed to Gibraltar, for  return the Emperor of Morocco’s Pass to that Ship and the Certificates furnished by the foreign Consuls, residing in his dominions, which has been done, and the Vessel again laid up, untill the Emperor should determine on the Subject.  I sincerely hope this Circumstance may not Occasion fresh disturbances with Morocco.
					By last Advices from Leghorn, I find Commodore Morris had only reached that Port on the 12 Ulto. With the Convoy, under his Protection.  The Schooner Enterprize was immediately after dispatched with Another Convoy, and has arrived at Barcelona on her Way down the Mediterranean,  I consequently daily look for her in this Quarter.  A Swedish Frigate Sails from hence this day, with Three American and Sixteen Swedish Vessels, which she escorts as far as Toulon, where she is going to repair.  I have the Honor to be, with much respect Sir Your most obed & he. St.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
